USCA4 Appeal: 22-6554      Doc: 10         Filed: 10/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6554


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MICHAEL JAMAL TUCKER, a/k/a Jay,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:16-cr-00002-JPJ-1; 7:21-cv-81474-
        JPJ)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Michael Jamal Tucker, Appellant Pro Se. Michael Andrew Baudinet, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6554         Doc: 10      Filed: 10/21/2022      Pg: 2 of 2




        PER CURIAM:

               Michael Jamal Tucker seeks to appeal the district court’s order denying his 28

        U.S.C. § 2255 motion. We dismiss the appeal for lack of jurisdiction because the notice

        of appeal was not timely filed.

               When the United States or its officer or agency is a party in a civil case, the notice

        of appeal must be filed no more than 60 days after the entry of the district court’s final

        judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

        period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

        4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

        requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on October 18, 2021. Tucker filed the notice of

        appeal on May 6, 2022. Because Tucker failed to file a timely notice of appeal or to obtain

        an extension or reopening of the appeal period, we deny his motion for appointment of

        counsel and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2